                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )   CASE NO. 2:18-CR-106-MHT-GMB
                                               )   [WO]
STEVEN PRUITT, JR.                             )

        REPORT AND RECOMMENDATION OF THE MAGISTRATE JUDGE

        Pending before the court is a Motion to Suppress (Doc. 215) filed by Defendant

Steven Pruitt, Jr.   The court held an evidentiary hearing on the motion on May 9, 2019

and has reviewed the Government’s response to the motion (Doc. 217), along with the

parties’ evidentiary materials and the relevant law.        For the reasons to follow, the

Magistrate Judge RECOMMENDS that the Motion to Suppress (Doc. 215) be DENIED.

                                  I.   INTRODUCTION

        A Grand Jury sitting within the Middle District of Alabama returned a superseding

indictment against Pruitt on three counts: one count of conspiracy to distribute and possess

a controlled substance, one count of distribution of a controlled substance, and one count

of possession of a firearm in furtherance of a drug trafficking crime. Doc. 96.         Pruitt

claims in his motion to suppress that the Government obtained the evidence supporting

these charges through an illegal search of a residence, an illegal search of a vehicle, and an

illegal search of his person.   Specifically, Pruitt seeks to suppress “all evidence and all

statements seized” as a result of the search warrant executed on July 20, 2017. Doc. 215

at 1.   The court recommends that Pruitt’s request to suppress the evidence and statements

obtained during the execution of the search warrant be denied.
                                       II.   FACTS

       The testimony, briefing, and evidentiary materials offered at the hearing on Pruitt’s

motion established the following facts.

       Ebony Dailey is a special operations detective for the Montgomery Police

Department (“MPD”). Transcript of May 9, 2019 Hearing (“Tr.”) at 5.        During July 2017,

a confidential informant told her that drugs were being sold from a residence located at

2461 Brooks Court, Montgomery, Alabama. Doc. 217-1.            This was Dailey’s first time to

use this particular confidential informant. Tr. at 17.   One other officer at MPD had used

the informant in the past. Tr. at 18–19.

       The confidential informant told Dailey that a black male known as “Steve” was

selling drugs from the Brooks Court location. Doc. 217-1.           The informant described

“Steve” as being “in his 30s, dark complexion, approximately 6’0, approximately 230

pounds and low haircut style.” Doc. 217.         Also during July 2017, Dailey used the

informant to conduct a controlled buy of marijuana from “Steve.” Doc. 217-1.

       Using the information generated by the informant, Dailey prepared a search warrant

and affidavit for the Brooks Court residence “and any areas and vehicles attached to the

curtilage and associated to the residence.” Docs. 217-1 & -2.        On the face page of the

warrant and within the affidavit, Dailey listed the property to be searched as “2461 Brooks

Court, Montgomery, Alabama.” Docs. 217-1 & -2.           She described the residence as a tan,

single-story house with a brick exterior. Doc. 217-1.         In the affidavit, she described

“Steve” as a “black male in his 30’s, dark complexion, approximately 6’0, approximately

230 pounds and low haircut style.” Doc. 217-1.       Dailey disclosed that this information


                                             2
came from a confidential informant identified in the affidavit with the shorthand “A.” Doc.

217-1.    Dailey’s affidavit described the controlled purchase of marijuana as follows:

         [D]uring the month of July 2017[,] “A” under the direct control and
         supervision of Detective E.L. Dailey #2464 and Sergeant J.S. Dunn went to
         2461 Brooks Court, Montgomery, AL to attempt to make a controlled
         purchase. “A” advised he/she made contact with “Steve” inside the
         residence. “A” advised he/she asked “Steve” for pound of mid (meaning
         marijuana). “A” advised that “Steve” retrieved a quantity of marijuana
         from a bag. “A” advised that “Steve” handed him/her a quantity of
         marijuana. “A” then gave “Steve” a quantity of the Montgomery Police
         Department Drug Buy Money. This controlled drug buy occurred
         within 72 hours of the issuance of this warrant.

Doc. 217-1.

         Before signing the warrant, a municipal court judge sitting within the City of

Montgomery, Judge Milton J. Westry, Sr., asked Dailey for more facts about the controlled

buy. Tr. at 7.    At the evidentiary hearing, Dailey testified that she could not remember the

specific questions Judge Westry asked, but she did remember what she told him. Tr. at

7–8 & 16.        This included the following facts.     Dailey and Sergeant Dunn conducted

surveillance of the controlled buy. Tr. at 7.       They searched the confidential informant

before sending him1 into the Brooks Court residence. Tr. at 7.        During the controlled buy,

Dailey and Dunn listened in real time to the informant’s conversation with “Steve” using

a radio transmitter and concealed microphone. Tr. at 7 & 12–13.               They searched the

informant after he left the residence and retrieved a pound of marijuana from him. Tr. at

7–8.



1
   For convenience, the court uses masculine pronouns to describe the confidential informant. The
attorneys and witnesses interchanged masculine and feminine pronouns during the evidentiary hearing.
See Tr. at 7, 10 & 27.

                                                3
       Dailey was unable to recall whether Judge Westry asked about the confidential

informant’s reliability. Tr. at 16.   However, Dailey testified that she was sure that she told

the judge about the informant’s reliability because she is “always speaking of the reliability

of [her] confidential informants.” Tr. at 16.       Even so, she did not have any specific

memory of what she said about the informant’s reliability. Tr. at 16.        On this showing,

Judge Westry authorized the warrant on July 14, 2017 at 12:00 p.m. Doc. 217-1.

       On July 20, 2017 at 12:32 p.m., MPD officers executed the search warrant at 2461

Brooks Court, Montgomery, Alabama. Doc. 215 at 2.          At that time, Pruitt was sitting in a

red Ford Focus sedan parked in the driveway. Doc. 215 at 2.          During the search of the

residence, the officers found 622 grams of marijuana; two digital scales; a Glock .40 caliber

magazine containing nine rounds of ammunition; and assorted documents, including a

traffic ticket for Pruitt and mail addressed to Pruitt. Doc. 215 at 2–3.       Inside the Ford

Focus, the officers found a black Samsung Gusto 3 cell phone, a rose-colored iPhone, and

a white Samsung Galaxy Core cell phone. Doc. 215 at 3.             They found United States

currency and a Glock 22 .40 caliber handgun with a magazine loaded with nine rounds and

on Pruitt’s person. Doc. 215 at 3.

                             III.     STANDARD OF REVIEW

       The Fourth Amendment to the United States Constitution ensures the right to be free

from unreasonable searches and seizures and provides that “no Warrants shall issue, but

upon probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.” U.S. Const. amend. IV.      The

law requires law enforcement officers to obtain a warrant from a neutral and detached


                                               4
magistrate or judge. See United States v. Young, 229 F. Supp. 2d 1325, 1328 (M.D. Ala.

2002).     The Eleventh Circuit has held that “[t]he standard for our review of the

magistrate’s determination is simply to ensure that the magistrate had a substantial basis

for . . . concluding that probable cause existed.” United States v. Nixon, 918 F.2d 895, 900

(11th Cir. 1990) (internal citation and quotation marks omitted).                   “Reasonable minds

frequently may differ on the question whether a particular affidavit establishes probable

cause, and we have thus concluded that the preference for warrants is most appropriately

effectuated by according ‘great deference’ to a magistrate’s determination.” Spinelli v.

United States, 393 U.S. 410, 419 (1969). “We have also said that the practical nature of

the magistrate’s decision justifies ‘great deference’ upon review and calls for upholding

the magistrate’s findings even in marginal or doubtful cases.” Nixon, 918 F.2d at 900

(citing United States v Lockett, 674 F.2d 843, 845 (11th Cir. 1982)).

                                         IV.      DISCUSSION

         Asserting that Dailey’s affidavit does not establish the confidential informant’s

reliability and veracity, Pruitt challenges the probable cause finding. Doc. 215 at 4 & 7.

For the reasons explained below, the court finds that the search warrant passes

constitutional muster.2

A.       Probable Cause

         “[P]robable cause is a fluid concept—turning on the assessment of probabilities in

particular factual contexts”—and must be judged on the totality of the circumstances


2
  The Government conceded at the evidentiary hearing that there are no applicable search warrant
exceptions in this case. Tr. at 3. Accordingly, the court will limit its discussion to whether probable cause
supported the search warrant and, if not, whether the Leon good-faith exception applies.

                                                     5
presented in each case. Illinois v. Gates, 462 U.S. 213, 232 (1983).          The task of the

magistrate issuing a warrant is “simply to make a practical, common-sense decision

whether, given all the circumstances set forth in the affidavit before him, including the

‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay information, there exists

a fair probability that contraband or evidence of a crime will be found in a particular place.”

United States v. Foree, 43 F.3d 1572, 1575 (11th Cir. 1995).       After Gates, the Eleventh

Circuit has rejected any per se rule mandating independent police corroboration of a

confidential informant. United States v. Brundidge, 170 F.3d 1350, 1352 (11th Cir. 1999)

(citing United States v. Harris, 403 U.S. 573, 576 (1971); United States v. Farese, 612 F.2d

1376, 1378 (5th Cir. 1980)).     Moreover, courts have recognized that there is more than

one way to corroborate information.      For example, creating circumstances in which an

informant is unlikely to lie, like a controlled surveillance operation, could serve as

meaningful corroboration of other information disclosed by the informant. Foree, 43 F.3d

at 1576.   And Gates also made clear that probable cause is no longer determined by a two-

prong “veracity” and “basis of knowledge” test. Id.       Instead, as stated above, the court

considers the totality of the circumstances in assessing probable cause.

       Brundidge is a close analogue here.         In that case, the confidential informant

(described in the opinion as a “CI”) pointed out a motel room to the affiant and identified

the subject inside by a nickname, telling the officer that he had seen in the room large

quantities of cocaine powder along with both uncut cocaine base “cookies” and cocaine

base prepared for distribution. Brundidge, 170 F.3d at 1353.            Applying Gates, the

Brundidge court found that this detailed description, combined with “a statement that the


                                              6
event was observed firsthand,” was strong evidence of the informant’s basis of

knowledge—enough to have “made up for any weaknesses in the CI’s veracity.” Id.         But

the court independently assessed the informant’s veracity, finding to be “satisfactory” the

warrant’s recitation “that the CI had provided information to law enforcement ‘at least’

eight times in the past and that the CI was ‘truthful and reliable’ on each occasion.” Id.

These facts supported a finding of probable cause.

        Through the lens of Brundidge, the instant facts also establish probable cause.

Pruitt’s informant provided the address of the residence to Dailey and, as in Brundidge,

relayed that he had seen illegal drug activity in the apartment. Doc. 217-1; Brundidge, 170

F.3d at 1352.   He identified the subject selling drugs by a nickname, just as the CI did in

Brundidge. Doc. 217-1; Brundidge, 170 F.3d at 1352.            But where the Brundidge CI

described the subject only as a “black male,” Pruitt’s informant gave the description of a

“black male in his 30’s, dark complexion, approximately 6’0, approximately 230 pounds

and low haircut style.” Doc. 217-1.    Officers may corroborate an informant’s allegations

in multiple ways.     “Independently confirming that what she said is true is one way;

creating circumstances under which she is unlikely to lie is another.” Foree, 43 F.3d at

1576.    The informant’s specific description of the suspect “meant that the CI was unlikely

to lie, because ‘if the warrant issued, lies would likely be discovered in short order and

favors falsely curried would dissipate rapidly.’” Brundidge, 170 F.3d at 1353–54 (quoting

Foree, 43 F.3d 1576).       Both the level of detail in describing the subject and the

informant’s firsthand basis of knowledge tend to show probable cause for the search even

though the affidavit omits a recitation of the informant’s reliability.


                                              7
       This is to say nothing of the controlled drug buy described in the affidavit, which

undercuts any argument that the affidavit lacks independent corroboration.                The

Brundidge CI merely saw drugs in the subject’s motel room. Brundidge, 170 F.3d at 1352.

Pruitt’s informant did the Brundidge CI one better—first he told Dailey that “Steve” was

selling drugs out of the Brook Court residence, and then he made a controlled buy under

the “direct control and supervision” of Dailey and Dunn. Doc. 217-1.            Dailey briefly

describes the buy in the affidavit, which recounts that the informant made contact with

“Steve” inside the Brooks Court home and requested marijuana, which “Steve” retrieved

from a bag and exchanged for MPD buy money. Doc. 217-1.              While “controlled buy” is

a law enforcement term of art that is not defined in the affidavit, there is at least some

promise of corroboration implicit in this description of the purchase and the statement that

it was accomplished under an officer’s “direct control and supervision.” In this way, the

description of the controlled buy buttresses the court’s finding of probable cause. See, e.g.,

United States v. Horne, 198 F. App’x 865, 871 (11th Cir. 2006) (finding a controlled buy

described in an affidavit sufficient to establish probable cause).

       Young also is instructive.   In Young, 229 F. Supp. 2d at 1330, the officer included

the following facts in his affidavit to support a search warrant: an anonymous tipster alerted

law enforcement that a person was selling crack cocaine from room 320 of the Villager

Lodge motel in Montgomery, Alabama and threatening to shoot people who owed him

money.    The next day, a confidential informant told law enforcement officers that he had

seen two ounces of cocaine in the defendant’s room, room 320, along with a .45 caliber

handgun. Id.   The informant provided the following description of the defendant: “a black


                                             8
male, 6’2”, 200 pounds with low hair and a dark complexion.” Id.                   The district court found

that the affidavit provided sufficient indicia of probable cause. Id. at 1331.                     The court

observed that the informant and tipster corroborated the information that cocaine and a gun

were both present in room 320. Id. at 1330.               The court also noted that the level of detail

and specificity meant that the confidential source was unlikely to lie because he had

provided an address, the amount of cocaine present, a physical description of the suspect,

the suspect’s weapon, and his name and nickname. Id.                       Ultimately, the district court

determined that the authorizing municipal judge had a substantial basis for concluding that

probable cause existed. Id.

        Here, Judge Westry also had a substantial basis for concluding that probable cause

existed because the confidential informant’s information was corroborated by the

controlled buy, and the level of detail the informant provided meant that he was unlikely

to lie. 3    As in Young, where information was corroborated by other evidence, the

information from Pruitt’s informant was corroborated by the controlled buy under the

direct control and supervision of Dailey and Dunn. Doc. 217-1.                  The successful controlled

buy confirmed that drugs were being sold at the Brooks Court residence. Doc. 217-1.

And, like in Young, where the informant’s level of specificity created a situation in which



3
   A magistrate may consider sworn, unrecorded oral testimony when making a probable cause
determination. See United States v. Donaldson, 558 F. App’x 962, 967 n.3 (11th Cir. 2014); United States
v. Kubaryk, 2015 WL 6396033 (M.D. Ga. Oct. 22, 2015). This is because the “‘Fourth Amendment does
not require that the basis for probable cause be established in a written affidavit; it merely requires that the
information provided the issuing magistrate be supported by Oath or affirmation.’” Donaldson, 558 F.
App’x at 967 n.3 (quoting United States v. Clyburn, 24 F.3d 613, 617 (4th Cir. 1994)). Although Dailey
testified that she provided oral information to Judge Westry, the Government did not establish that this oral
testimony was given under oath. Accordingly, the court did not consider any extrinsic oral information in
reviewing the probable cause finding.

                                                      9
he was unlikely to lie, the level of detail provided in the physical description, the address,

and the nickname created circumstances in which Pruitt’s informant was unlikely to lie.

Thus, as discussed above, the reasoning in both Brundidge and Young supports the finding

that probable cause supported the search warrant.

B.     The Good-Faith Exception

       At any rate, the MPD officers’ reliance on this search warrant fits squarely within

the good-faith exception first announced in United States v. Leon, 468 U.S. 897 (1985).

Leon “stands for the principle that courts generally should not render inadmissible evidence

obtained by police officers acting in reasonable reliance upon a search warrant that is

ultimately found to be unsupported by probable cause.” United States v. Martin, 297 F.3d

1308, 1313 (11th Cir. 2002).     This exception to the exclusionary rule applies in “all but

four limited sets of circumstances.” Id. at 1313.   Those circumstances are: “(1) where the

magistrate or judge in issuing a warrant was misled by information in an affidavit that the

affiant knew was false or would have known was false except for his reckless disregard of

the truth, (2) where the issuing magistrate wholly abandoned his judicial role in the manner

condemned in Lo–Ji Sales, Inc. v. New York, 442 U.S. 319, 99 S. Ct. 2319, 60 L. Ed. 2d

920 (1979); (3) where the affidavit supporting the warrant is so lacking in indicia of

probable cause as to render official belief in its existence entirely unreasonable; and (4)

where, depending upon the circumstances of the particular case, a warrant is so facially

deficient—i.e., in failing to particularize the place to be searched or the things to be

seized—that the executing officers cannot reasonably presume it to be valid.” Id. (internal

citation and quotation marks omitted).


                                             10
       At the evidentiary hearing, Pruitt’s counsel indicated that he was traveling under the

third carve-out to the good-faith exception. Tr. at 24.   However, the “important fact [here]

is that Judge [Westry] analyzed [Dailey’s] affidavit and concluded that probable cause was

present.” Young, 229 F. Supp. 2d at 1331.       There can be little debate whether Dailey’s

affidavit could have included more specific information now that she has testified that she

knew much more about the informant’s history and the details of the controlled buy than

she committed to paper.      Had she merely taken the time to include these facts in her

affidavit, she likely would not have invited a motion to suppress challenging the warrant.

That being said, this “was not a bare-bones affidavit simply containing conclusory

allegations of criminal wrongdoing.” Id. (citing United States v. Glinton, 154 F.3d 1245,

1247 (11th Cir. 1998)).    Dailey’s affidavit relayed fresh information in as much as she

presented it to the issuing judge less than 72 hours after the controlled buy linking “Steve”

to the Brooks Court residence and the Brooks Court residence to criminal activity. See id.

And, for the reasons set forth above, the court finds that the warrant was not so completely

lacking in probable cause that it was unreasonable for the MPD officers to rely on it. Cf.

United States v. Robinson, 336 F.3d 1293, 1297 (11th Cir. 2003) (finding Leon good-faith

reliance even where district court found that the facts in the warrant did not support

probable cause).     “When officers engage in objectively reasonable law enforcement

activity and have acted in good faith when obtaining a search warrant from a judge or

magistrate, the Leon good faith exception applies.” United States v. Lewis, 262 F. App’x

950, 952 (11th Cir. 2008) (citing Martin, 297 F.3d at 1313).     The Government has carried

its burden of demonstrating that the Leon good-faith exception would prevent the


                                              11
suppression of the evidence seized from the Brooks Court home even if the court found the

warrant to be unsupported by probable cause.4

                                       V.     CONCLUSION

        Accordingly, it is the RECOMMENDATION of the Magistrate Judge that the

Motion to Suppress (Doc. 215) be DENIED.

        It is further ORDERED that the parties are DIRECTED to file any objections to this

Recommendation on or before May 31, 2019.                  Any objections filed must identify the

specific findings in the Magistrate Judge’s recommendation to which the party is objecting.

Frivolous, conclusive, or general objections will not be considered by the district court.

The parties are advised that this recommendation is not a final order of the court, and

therefore it is not appealable.

        Failure to file written objections to the proposed findings and recommendations in

the Magistrate Judge’s report shall bar the party from a de novo determination by the district

court of issues covered in the report and shall bar the party from attacking on appeal factual

findings in the report accepted or adopted by the district court except upon grounds of plain

error or manifest injustice. See Nettles v. Wainwright, 677 F.2d 404 (5th Cir. 1982); Stein

v. Reynolds Secs., Inc., 667 F.2d 33 (11th Cir. 1982).

        DONE on the 21st day of May, 2019.




4
  Pruitt has not advanced any independent basis for suppression of his post-arrest statement. The court’s
findings of probable cause and Leon good faith therefore compel a finding that Pruitt’s request to suppress
his statement is due to be denied.

                                                    12
